242 S.E.2d 538 (1978)
35 N.C. App. 755
Lelia G. COLTRAINE, Administratrix of the Estate of Hubert Gray Coltraine, Deceased
v.
PITT COUNTY MEMORIAL HOSPITAL.
No. 773SC381.
Court of Appeals of North Carolina.
April 4, 1978.
*540 Rodman, Rodman, Holscher & Francisco by Edward N. Rodman and David C. Francisco, Washington, for plaintiff-appellant.
Smith, Anderson, Blount & Mitchell by John H. Anderson and Joseph E. Kilpatrick, Raleigh, for defendant-appellee.
ARNOLD, Judge.
We believe that plaintiff's evidence, viewed, as it must be, in the light most favorable to her, was not sufficient to overcome defendant's motion for directed verdict (G.S. 1A-1, Rule 50). In order to make out a case of negligence, plaintiff must introduce evidence tending to support the conclusion (1) that defendant was negligent and (2) that such negligence was a proximate cause of the death of plaintiff's intestate. See, e. g. McNair v. Boyette, 282 N.C. 230, 192 S.E.2d 457 (1972). As to (1), the first prerequisite for establishing negligence is the existence of a legal duty, owed by defendant to plaintiff's intestate, to use due care. The second prerequisite is a breach of that duty. Plaintiff argues, first, that the evidence was sufficient to show that the hospital personnel were negligent in applying the restraints ordered by Dr. Dawson in a manner that allowed the deceased to extricate himself. The duty, according to plaintiff, was to apply properly the restraints ordered by Dr. Dawson, and that duty, she asserts, was breached. There was, however, no evidence that the hospital breached that duty, i. e., that the hospital personnel improperly or negligently applied the posey belt and wrist cuffs. Nancy Carter's deposition stated that she was aware that Mr. Coltraine had extricated himself on previous occasions and that when she left him he was securely fastened. There was evidence that patients could extricate themselves even from properly fastened restraints. The record reveals no evidence of actionable negligence by defendant hospital.
Plaintiff also argues that there was evidence of actionable negligence in that defendant failed to provide plaintiff's intestate with round-the-clock nurses. The record shows that the doctor of Mr. Coltraine, Dr. Dawson, requested that registered nurses be assigned to the patient around the clock, that no registered nurses were available, and that, knowing this, Dr. Dawson made no alternative requests. There is no evidence that any hospital personnel knew that Mr. Coltraine nevertheless needed constant care. Having informed the responsible doctor that no registered nurses were available, the defendant hospital, we believe, fulfilled its duty to the patient.
We also conclude that plaintiff's case failed to establish (2), that negligence, if any, was the proximate cause of the death of plaintiff's intestate. An essential element of proximate cause is reasonable foreseeability. See, e. g. Pittman v. Frost, 261 N.C. 349, 134 S.E.2d 687 (1964). Assuming there were evidence that Ms. Carter improperly applied the restraints, or that defendant had a duty to provide round-the-clock attendants, there is no evidence that defendant hospital could have foreseen the fall from the ledge of the second floor. Dr. Dawson stated that the purpose of the restraints was to keep Mr. Coltraine from falling out of bed or out of a chair. He further stated that he did not view his patient as being suicidal. Hence, plaintiff also failed to show a proximate cause between the breach of duty, if any, and the fall by Mr. Coltraine.
The directed verdict in favor of defendant is, therefore,
Affirmed.
PARKER and MARTIN, JJ., concur.